Mr. Justice Graves delivered the opinion of the court. 2. Automobiles and garages, § 3*—when evidence sufficient to show nonobservance of law of road by driver. Where, in an action for personal injuries sustained by the plaintiff by being struck by the defendants’ automobile, the evidence showed that as the plaintiff was crossing the street from the east to the west she was within four or five feet of the west curb when the car coming from the south struck her, evidence held to conclusively show that the driver of the car was not observing the law of the road and was traveling on the left instead of the right side of the street. 3. Roads and bridges, § 228*—what are comparative rights of foot passenger and vehicles at crossings. A foot passenger always has an equal right with vehicles to the use of all of that part of the street used by the public traveling on foot in crossing the street. 4. Instructions, § 120*—when properly refused as inapplicable to facts. It is not error to refuse to give an instruction as a rule of law applicable to facts if there is no evidence to show their existence in the case. 5. Instructions, § 151*—when refusal of instruction covered by main charge is proper. It is not error to refuse to give an instruction on a proposition already covered by another instruction.